DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/10/2022 has been entered.  Claims 1, 3-4, 6-14, 16-21 remain pending in the present application. 
Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “and the of the second attachment member” is grammatically incorrect.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cable holding portion comprises a flexible solid or stranded rope-like material with a circular cross section” in claims 4 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 59 is not included in the drawings but is mentioned in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the first end" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungius DE 29913965 (hereinafter Jungius).

    PNG
    media_image1.png
    407
    621
    media_image1.png
    Greyscale

Re. Cl. 1, Jungius discloses: A cable clip (Fig. 1) for supporting one or more items (see Fig. 2), the cable clip comprising: a cable holding portion (6, Fig. 1-2) made of an environmentally durable material (Paragraph 0013, Lines 1-5; plastic for example is an environmentally durable material since it is resistant to rusting), the cable holding portion having a bulbous portion and a neck portion (see annotated figure 1); and a plurality of attachment members (3-5, Fig. 1-2) each being made of an environmentally durable material (Paragraph 0013, Lines 1-5, again plastic is environmentally durable), wherein a first attachment member is monolithically formed into or joined to the neck portion  and wherein a second attachment member is monolithically formed into or joined to the neck portion (see annotated figure 1), such that the neck portion separates the plurality of attachment members from the bulbous portion of the cable holding portion (see annotated figure 1).
Re. Cl. 3, Jungius discloses: the cable holding portion comprises a flexible flat strip (see Fig. 1-3a) having a rectangular or square cross-section (as seen in Fig. 3a, the material is shaped as a rectangle).
Re. Cl. 4, Jungius discloses: the cable holding portion comprises a flexible solid or stranded rope-like material with a circular cross-section (see Fig. 1-2 and 3c, the shape of the material is a circular cross-section).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10, 12, 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jungius in view of Martin US 2019/0074674 (hereinafter Martin).
Re. Cl. 6, Jungius discloses each of the first attachment member and the second attachment member include  a rectangular or square structure (see Fig. 1-3a, the structure of the member which forms 3-5 is rectangular as shown in fig. 3a) having: a lower wall (5, Fig. 1) with a first end monolithically formed into or joined to the first end of the cable holding portion (see annotated figure 1, integrally connected to the neck) and a second end monolithically formed into or joined to a first end of a first side wall (4, Fig. 1); an upper wall (3, Fig. 1) with a first end monolithically formed into or joined to a second end of the first side wall and a second end (see Fig. 1-2).  Re. Cls. 5-10 and 12, Jungius does not disclose the environmentally durable material comprises stainless steel or galvanized steel (Cl. 5), the second end monolithically formed into or joined to a first end of a second side wall; a lip having a first end monolithically formed into or joined to a second end of the second side wall and a second end extending in the direction of the first side wall such that there is a gap between the lower wall and the lip; and wherein the lower wall, the upper wall, the first and second side walls and the lip form a pocket (Cl. 6), the upper wall of the first attachment member is parallel to the lower wall of the first attachment member and perpendicular to the first and second side walls of the first attachment member, and wherein the upper wall of the second attachment member is parallel to the lower wall of the second attachment member and perpendicular to the first and second side walls of the second attachment member (Cl. 7), the lip of the first attachment member is perpendicular to the second side wall of the first attachment member, and wherein the lip of the second attachment member is perpendicular to the second side wall of the second attachment member (Cl. 8), the lip of the first attachment member is at an angle relative to the second side wall of the first attachment member, and wherein the lip of the second attachment member is at an angle relative to the second side wall of the second attachment member (Cl. 9), at least the upper wall of the first attachment member and the of the second attachment member, or the lower wall of the first attachment member and the of the second attachment member includes at least one protruding member extending into the pocket (Cl. 10), or the at least one protruding member comprises a pointed distal end (Cl. 12). Martin discloses a cable clip (10, Fig. 1) which includes a plurality of attachment members (11, Fig. 1) each being made of an environmentally durable material (Paragraph 0026, Lines 3-6), wherein a first attachment member is monolithically formed into or joined to a first end of the cable holding portion (see left 11 monolithically formed to the left side of 15, Fig. 1) and wherein a second attachment member is monolithically formed into or joined to a second end of the cable holding portion (see right 11 monolithically formed to the right side of 15, Fig. 1).  Re. Cl. 5, Martin discloses the environmentally durable material comprises stainless steel or galvanized steel (Paragraph 0026, Lines 3-6).  Re. Cl. 6, Martin discloses the attachment members comprises a rectangular or square structure (see 11, Fig. 1) having: a lower wall (14, Fig. 1) with a first end monolithically formed into or joined to the first end of the cable holding portion (see Fig. 1) and a second end monolithically formed into or joined to a first end of a first side wall (see 16, Fig. 1); an upper wall (12, Fig. 1) with a first end monolithically formed into or joined to a second end of the first side wall (see Fig. 1-2) and a second end monolithically formed into or joined to a first end of a second15WO 2020/146531PCT/US2020/012785 side wall (20, Fig. 2); a lip (32, Fig. 2) having a first end monolithically formed into or joined to a second end of the second side wall (see Fig. 2, the first end of lip 32 is joined to the second end of the second side wall 20 due to both 32 and 20 being joined to 12) and a second end extending in the direction of the first side wall such that there is a gap between the lower wall and the lip (see Fig. 2, 32 projects back towards 16 and there is a gap between lower wall 14 and lip 32); and wherein the lower wall, the upper wall, the first and second side walls and the lip form a pocket (see 18, Fig. 2).  Re. Cl. 9, Martin discloses the lip of the first/second attachment member is at an angle relative to the second side wall of the first/second attachment member (see Fig. 2, 32 is angled relative to 20). Re. Cl. 10, Martin discloses at least the upper wall of the first attachment member and the second attachment member, or the lower wall of the first attachment member and the of the second attachment member includes at least one protruding member extending into the pocket (see Fig. 12, 14 includes protruding member 72). Re. Cl. 12, Martin discloses the at least one protruding member comprises a pointed distal end (see Fig. 12, member 72 is triangular shaped and therefore has a pointed distal end).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment members of Jungius to have the structure of Martin since Martin states that such a modification enables the device to create a more secure connection with its supporting structure by penetrating into the supporting structure (Paragraph 0024, Lines 9-20).  
Re. Cls. 7-8, Martin discloses that the upper wall of the first/second attachment member is parallel to the lower wall of the first/second attachment member (see Fig. 10 for example, 12 and 14 are parallel, at least in part) and perpendicular to the first side wall of the first/second attachment member (see Fig. 10 and 2) but does not disclose the upper wall is perpendicular to the second side wall of the first/second attachment member (Cl. 7) or the lip of the first/second attachment member is perpendicular to the second side wall of the first/second attachment member (Cl. 8).  Martin discloses (paragraph 0024) that second side wall (20) may be a rounded edge or other lead in that facilitates smooth entry of the clip onto the rail. As seen in Fig. 2, the second side wall (20) is positioned in an angular relationship with both the upper wall (12) and the lip (32) and as such the angle between the second side wall and both the upper wall and lip is disclosed to be a result effective variable in that changing the angular position of (20) affects guidance of the clamp member (11) onto the rail. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Martin by making second side wall parallel to the upper wall and perpendicular to the second side wall as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Re. Cl. 14, Jungius discloses: A cable clip (1, Fig. 1) for supporting one or more items (see 8, Fig. 2), the cable clip comprising: a cable holding portion (6, Fig. 1-2) made of an environmentally durable material (Paragraph 0013, Lines 1-5; plastic for example is an environmentally durable material since it is resistant to rusting), the cable holding portion having a bulbous portion and a neck portion (see annotated figure 1); a first attachment (3-5, Fig. 1) member made of an environmentally durable material (Paragraph 0013, Lines 1-5; plastic for example is an environmentally durable material since it is resistant to rusting), wherein the first attachment member includes: a lower wall (5, Fig. 1-2) with a first end monolithically formed into or joined to the neck portion of the cable holding portion (see annotated figure 1)  and a second end monolithically formed into or joined to a first end of a first side wall (4, Fig. 1-2); an upper wall (3, Fig. 1) with a first end monolithically formed into or joined to a second end of the first side wall (see Fig. 1-2); a second attachment member (other 3-5, Fig. 1) made of an environmentally durable material (Paragraph 0013, Lines 1-5; plastic for example is an environmentally durable material since it is resistant to rusting), wherein the second attachment member comprises: a lower wall (5, Fig. 1-2) with a first end monolithically formed into or joined to the(see Fig. 1) and a second end monolithically formed into or joined to a first end of a first side wall (4, Fig. 1-2); an upper wall (3, Fig. 1-2) with a first end monolithically formed into or joined to a second end of the first side wall and a second end (see Fig. 1-2), wherein the neck portion of the cable holding portion separates the first and second attachment members from the bulbous portion of the cable holding portion (see annotated figure 1).
Re. Cl. 16, Jungius discloses: the cable holding portion comprises a flexible flat strip (see Fig. 1-3a) having a rectangular or square cross-section (as seen in Fig. 3a, the material is shaped as a rectangle).
Re. Cl. 17, Jungius discloses: the cable holding portion comprises a flexible solid or stranded rope-like material with a circular cross-section (see Fig. 1-2 and 3c, the shape of the material is a circular cross-section).
Re. Cls. 14 and 18-21, Jungius does not disclose the second end of both the first and second attachment is monolithically formed into or joined to a first end of a second side wall; a lip having a first end monolithically formed into or joined to a second end of the second side wall and a second end extending in the direction of the first side wall such that there is a gap between the lower wall and the lip; and wherein the lower wall, the upper wall, the first and second side walls and the lip form a pocket (Cl. 14), the environmentally durable material comprises stainless steel or galvanized steel (Cl. 18), the upper wall of the first attachment member is parallel to the lower wall of the first attachment member and perpendicular to the first and second side walls of the first attachment member, and wherein the upper wall of the second attachment member is parallel to the lower wall of the second attachment member and perpendicular to the first and second side walls of the second attachment member (Cl. 19), the lip of the first attachment member is perpendicular to the second side wall of the first attachment member, and wherein the lip of the second attachment member is perpendicular to the second side wall of the second attachment member (Cl. 20), the lip of the first attachment member is at an angle relative to the second side wall of the first attachment member, and wherein the lip of the second attachment member is at an angle relative to the second side wall of the second attachment member (Cl. 21).  Martin discloses a cable clip (10, Fig. 1) which includes a plurality of attachment members (11, Fig. 1) each being made of an environmentally durable material (Paragraph 0026, Lines 3-6), wherein a first attachment member is monolithically formed into or joined to a first end of the cable holding portion (see left 11 monolithically formed to the left side of 15, Fig. 1) and wherein a second attachment member is monolithically formed into or joined to a second end of the cable holding portion (see right 11 monolithically formed to the right side of 15, Fig. 1).  Re. Cl. 18, Martin discloses the environmentally durable material comprises stainless steel or galvanized steel (Paragraph 0026, Lines 3-6).  Re. Cl. 21, Martin discloses the lip of the first/second attachment member is at an angle relative to the second side wall of the first/second attachment member (see Fig. 2, 32 is angled relative to 20)..
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the attachment members of Jungius to have the structure of Martin since Martin states that such a modification enables the device to create a more secure connection with its supporting structure by penetrating into the supporting structure (Paragraph 0024, Lines 9-20).  
Re. Cls. 19-20, Martin discloses that the upper wall of the first/second attachment member is parallel to the lower wall of the first/second attachment member (see Fig. 10 for example, 12 and 14 are parallel, at least in part) and perpendicular to the first side wall of the first/second attachment member (see Fig. 10 and 2) but does not disclose the upper wall is perpendicular to the second side wall of the first/second attachment member (Cl. 19) or the lip of the first/second attachment member is perpendicular to the second side wall of the first/second attachment member (Cl. 20).  Martin discloses (paragraph 0024) that second side wall (20) may be a rounded edge or other lead in that facilitates smooth entry of the clip onto the rail. As seen in Fig. 2, the second side wall (20) is positioned in an angular relationship with both the upper wall (12) and the lip (32) and as such the angle between the second side wall and both the upper wall and lip is disclosed to be a result effective variable in that changing the angular position of (20) affects guidance of the clamp member (11) onto the rail. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Martin by making second side wall parallel to the upper wall and perpendicular to the second side wall as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jungius in view of Martin in view of Wiley US 8092129 (hereinafter Wiley).
Re. Cls. 11 and 13, Martin does not disclose the at least one protruding member comprises a flat or rounded distal end (Cl. 11) or the at least one protruding member comprises a circular raised wall having a central opening that form a sharp edge or a piercing edge at the distal end of the protruding member (Cl. 13). Wiley discloses a plurality of examples of protruding members (see 300, 400, 500, 600, 700, 800 Figs. 3-8), one being the protruding member disclosed by Martin (see 300, Fig. 3) and an alternate being a flat or rounded distal end comprising a circular raised wall having a central opening that form a sharp or piercing edge at the distal end of the protruding member (see 600, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Martin device to replace the singular triangular tooth with the circular raised wall of Wiley since Wiley states that the two shapes perform the same function but the single circular tooth simplifies the forming process and results in a structure that is very rigid (Col. 7, Lines 19-22).  

Response to Arguments
Applicant's arguments filed 11/10/2022 have been fully considered but they are not persuasive. Applicant traverses the Examiner’s objection by stating that the MPEP does not require all embodiments to be illustrated.  However, CFR 1.83(a) explicitly states that “every feature of the invention specified in the claims” must be shown in the figures.  Presently, Applicant does not illustrate the embodiment claimed in Claims 4 and 17 which is required by the rule.  Applicant’s argument have been considered but they are not consistent with the rule cited by the Examiner.  It is suggested that the Applicant amend the figured to show the claimed configuration or delete the limitations from the claims to overcome this issue. 
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-14, 16-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tinnerman US Re. 26,247, Aotani US 2015/0276093, Lynch US 5148981, and Tally US 2016/0025244 disclose other known cable clips which are presented to the Applicant for this consideration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632